      Case 4:18-cv-00137-MW-CAS Document 57 Filed 11/20/19 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

NATIONAL RIFLE ASSOCIATION
OF AMERICA, INC., et al.,

             Plaintiff,

v.                                             Case No. 4:18cv137-MW/CAS

ASHLEY MOODY, in her official
capacity as Attorney General
of Florida, et al.,

          Defendants.
______________________________/

                             ORDER LIFTING STAY

      This Court held this matter in abeyance pending the resolution of Plaintiffs’

appeal of this Court’s order denying Plaintiffs’ motion to proceed under

pseudonyms. ECF No. 38. This Court acknowledges that the Eleventh Circuit

granted Plaintiffs’ motion to dismiss their interlocutory appeal. ECF No. 55, ¶ 5.

Accordingly, the stay is lifted.

      SO ORDERED on November 20, 2019.

                                   s/Mark E. Walker
                                   United States District Judge
